Citation Nr: 0306701	
Decision Date: 04/08/03    Archive Date: 04/14/03

DOCKET NO.  00-12 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a chronic acquired 
gastrointestinal disorder diagnosed as hiatal hernia with 
gastroesophageal reflux disease (GERD), claimed as secondary 
to service-connected anxiety reaction.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Johnson, Counsel


INTRODUCTION

The veteran served on active duty from September 1945 to 
August 1949.

This matter initially came to the Board of Veterans' Appeals 
(Board) from a November 1999 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  

The RO denied entitlement to service connection for GERD 
including as secondary to service-connected anxiety reaction, 
granted service connection for asbestosis, and granted an 
increased rating for anxiety.  The veteran filed a notice of 
disagreement with the denial of service connection for GERD 
and the effective date of entitlement to service connection 
for asbestosis.  A statement of the case, which addressed 
both matters, was issued in January 2000.  A timely 
substantive appeal of both issues was filed in May 2000.  

The veteran provided oral testimony before a Hearing Officer 
at the RO in November 2000, a transcript of which has been 
associated with the claims file.

In January 2001 the RO issued a supplemental statement of the 
case wherein it noted that it had construed hiatal hernia as 
part an part of the veteran's claim of entitlement to service 
connection for a chronic acquired gastrointestinal disorder 
encompassing GERD.

By rating action of January 2001, the RO assigned an earlier 
effective date of October 24, 1978, for the grant of service 
connection for asbestosis.  In correspondence dated in 
November 2001, the veteran stated that his asbestosis claim 
had been "settled", and continued his arguments regarding 
the GERD claim.  Given the veteran's statement, the Board 
finds that the veteran effectively withdrew the earlier 
effective date issue.  See 38 C.F.R. § 20.204(b) (2002).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has, to the extent possible, 
been accomplished.

2.  A chronic acquired gastrointestinal disorder diagnosed as 
hiatal hernia with GERD was not shown in service but 
initially diagnosed some years thereafter, and is not 
causally related to service-connected anxiety reaction; nor 
was peptic ulcer disease manifested to a compensable degree 
during the first post service year.


CONCLUSION OF LAW

A chronic acquired gastrointestinal disorder diagnosed as 
hiatal hernia with GERD was not incurred in or aggravated by 
active service, is not proximately due to, the result of, or 
aggravated by service-connected anxiety reaction; nor may 
service connection be presumed for peptic ulcer disease.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303(d), 3.307, 3.309, 
3.310(a) (2002); Allen v. Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service entrance examination of September 1945 is 
negative for a finding of GERD or for gastrointestinal 
complaints.  The records show that the veteran was treated 
for anxiety in 1947 and 1948.  In August 1948, he was treated 
for gastroenteritis.  In September 1948, it was felt that he 
had recovered and his return to duty was recommended.  The 
separation examination of August 1949 is negative for GERD or 
other gastrointestinal complaints, and the examination was 
negative for hiatal hernia.  

The corresponding medical history report reflects the 
veteran's report of a nervous condition and stomach problems.  
On a February 1950 examination related to his recall to 
active duty, there were no complaints of GERD, and the 
examination was negative for hiatal hernia.  

A VA report of outpatient treatment dated in September 1949 
reflects complaints of periodic low abdominal pains, with no 
symptoms on the date of examination.  

A VA neuropsychiatric examination was conducted in November 
1949, and the examiner pointed to a psychogenic gastric 
ulcer-like reaction as a manifestation of the veteran's 
anxiety.  The same diagnosis appears in the physical 
examination report, but the examiner noted that the finding 
had not been confirmed by x-ray or physical examination.  

Applications for hospital treatment, dated in 1949 and 1950, 
reflect veteran's gastrointestinal complaints.  

By letter of March 1950, GAD (initials), DC, reported the 
following diagnoses: ptosis of the stomach; inflammation of 
the ascending colon as a complication of chronic 
appendicitis; and hernia of the sigmoid flexure of the colon.  

VA records show that a gastrointestinal (UGI) series 
completed in August 1950 was normal.  The esophagus, stomach 
and duodenum were negative.  On the examination report, it 
was noted that possible peptic ulcer disease was not found.  

On VA examination of November 1950, the veteran complained of 
abdominal soreness and distention, as well as abdominal gas 
and belching after eating.  The examination of the digestive 
system revealed: rounded abdomen with no scars; abdomen held 
in tense and palpation not altogether satisfactory; no 
localized spasm, although the seat of the subjective symptoms 
was referred to the right lower abdomen where there was said 
to be soreness; no masses palpated; and the liver and spleen 
were not palpable.  

By rating action of December 1950, the RO granted service 
connection for anxiety reaction manifested by 
gastrointestinal complaints, restlessness, and compulsive 
body movements.

A VA social survey was conducted in December 1955.  The 
veteran commented on his psychiatric treatment that increased 
his awareness of the emotional origin of his stomach problem.  
He found that it was not a physical problem, and over the 
last year, he had noticed a decrease in symptoms.  

A VA neuropsychiatric examination was conducted in January 
1956.  The veteran complained of constant gas, restlessness, 
difficulty in digesting food, and selective indigestion, and 
belching when he worries.  The examiner reported an 
impression of psychoneurosis.  The examiner noted phobic 
reaction and psychosomatic gastric complaints as 
manifestations of his anxiety.

A private hospitalization report of December 1972, shows that 
the veteran was admitted following the development of marked 
generalized weakness and myalgia, chills, fever and severe 
cough.  Vomiting and hematemesis preceded his admission.  A 
UGI was obtained and showed irritability of the duodenal cap.  
The examiner reported diagnoses of flu-like illness, acute 
bronchitis, and hematemesis possibly due to small duodenal 
ulcer.

Private treatment records show the diagnosis and complaints 
of dysphagia in the 1990s.  In March 1994, the veteran 
complained of heartburn in the stomach and up to the chest 
after eating no particular type of food.  It was recommended 
that he see a gastroenterologist for an endoscopy.  It was 
indicated that four years prior, there had been a finding of 
a hiatus hernia on a UGI.  

An endoscopy was performed in November 1996 in view of the 
veteran's persistent dyspepsia and more recent history of 
dysphagia.  He noted a 40-year history of heartburn and 
dyspeptic symptoms.  It was noted that the dysphagia occurs 
with the intake of solid food.  

The gastric biopsy was found to be consistent with 
hyperplastic polyp, and the esophagus biopsy revealed mild 
chronic inflammation and was consistent with G-E junction 
biopsy.  On an appointment later that month, the physician 
reported an assessment of esophagitis with spasm, and 
gastritis.  The laboratory report showed no h pylori and a 
benign esophageal ulcer.

Another endoscopy was performed in December 1997 due to 
recurrent and persistent dysphagia.  The gastric antral 
biopsy revealed focal chronic gastritis, and the distal 
esophageal biopsy revealed focal chronic inflammation.  

In November 1998, VA examinations were conducted.  On the 
physical examination, it was noted that the veteran has 
suffered from GERD for many years associated with hiatal 
hernia.  After asking the veteran about how the anxiety 
disorder contributed to his physical condition, the examiner 
found that the physical condition appeared to contribute more 
to the anxiety disorder than the other way around.  The 
examiner acknowledged a review of the claims folder.  The 
examiner diagnosed GERD, and determined that it is more 
likely than not unrelated to his anxiety disorder, although 
it may make it worse.  The examiner pointed to the 
psychiatric examiner's note for confirmation.  In offering 
the reasoning for the stated conclusion, the examiner pointed 
out that hiatus hernia is a congenital disorder, activated at 
various times during one's lifetime.  The examiner stated 
that there is no associated stress causing the activation and 
that it may occur during times of diet change.  The examiner 
also noted intermittent eating, alcohol excess, but not just 
stress.  The examiner also found that nocturnal regurgitation 
with choking and aspiration is very stressful.  

On the psychiatric examination, the examiner commented that 
the veteran has a documented longstanding anxiety disorder 
which in the past had been associated with compulsive 
movements, some phobias and some gastrointestinal upset.  His 
anxiety has continued and the examiner indicated that he 
might be self-medicating with his regular intake of alcohol.  

The examiner acknowledged a review of the claims folder, and 
opined that in the past the veteran had been diagnosed with 
stomach problems secondary to his anxiety disorder.  The 
examiner pointed out the opinion stated by the other VA 
examiner, which did not relate the anxiety disorder to the 
veteran's GERD.  The examiner did note that there have been 
other somatic symptoms that the veteran related as appearing 
when he feels anxious, which include frequent urination, 
compulsive movements and such.  Phobic fears were also noted.  

A barium swallow was obtained in July 1998.  There was a 
slight delay in the oral phase of swallowing and premature 
entry of barium into the vallecula prior to the initiation of 
swallowing, suggesting poor tongue control.  The reported 
impression included: abnormal oral phase of swallowing; very 
weak pharyngeal constrictor activity with considerable 
pooling in the vallecula and piriform sinuses; normal 
esophageal peristalsis; and a small hiatal hernia associated 
with frank free gastroesophageal reflux to the level of the 
upper thoracic esophagus and possibly into the hypopharynx.  

Private treatment records reflect the diagnosis and treatment 
of dysphagia in 2000, as well as a reported history of 
heartburn and dyspepsia for more than 40 years.  An endoscopy 
was performed in February 2000 in view of the history of 
dysphagia and past history of GERD and to rule out Barrett's 
esophagitis and/or an esophageal stricture.  The examiner 
noted those prior evaluations in 1993 and 1997 revealed 
distal reflux esophagitis, gastritis, a stricture at the 
esophagogastric junction, and a hiatus hernia.  Progressive 
dysphagia was reported.  

The examiner noted the following findings: GERD with possible 
patch of Barrett's epithelium at the esophagogastric 
junction, stricture at the esophagogastric junction dilated 
up to #54 French; hiatus hernia; gastric body polyp, removed 
by snare electrocautery; and normal duodenum.  The examiner 
indicated that the veteran was advised that his episodic 
dysphagia could very well result from esophageal dysmotility 
and esophageal spasm, given the fact that the stricture in 
the distal esophagus was not clinically considered 
significant.

A March 2000 treatment record reveals subjective complaints 
of esophageal spasm during periods of anxiety. 

In November 2000, the veteran testified that he had problems 
with his stomach during service and was told that he had an 
acidic stomach.  After service, he continued to seek 
treatment for his stomach complaints, which included physical 
and psychiatric examinations.  

An endoscopy was performed in February 2001 in view of the 
veteran's recent history of progressive dysphagia.  It was 
noted that he had chronic dyspepsia and heartburn for over 
the last 40 years.  The endoscopy revealed: distal reflux 
esophagitis; mild stricture at the esophagogastric junction, 
dilated with an 18-millimeter balloon dilator; small sessile 
gastric polyps; and normal pylorus and duodenum.  The 
examiner commented that it is possible that some of the 
veteran's episodes of dysphagia result from esophageal 
dysmotility and from diffuse esophageal spasm.  Mucosal 
biopsies were obtained, and polyps were removed.


Criteria

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

If not shown during service, service connection may be 
granted for peptic ulcer disease if manifested to a 
compensable degree during the first post service year.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137;  38 C.F.R. §§ 3.307, 
3.309.

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2002).  This rule 
does not mean that any manifestation in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2002).

Service connection may be granted for a disability which is 
proximately due to, the result of, or aggravated by a 
service-connected disease or injury.  38 C.F.R. § 3.310 
(2002); Allen v. Brown, 7 Vet. App. 439 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Analysis

Preliminary Matter - Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the CAVC in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West Supp. 
2002).

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2002).

In addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).

These new regulations, which in pertinent part are effective 
as of the date of enactment of the VCAA, interpret and 
implement the mandates of the statute, "and do not provide 
any right other than those provided by the VCAA."  66 Fed. 
Reg. 45,629.

The United States Court of Appeals for the Federal Circuit 
(CAFC) recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.

However, although the CAFC appears to have reasoned that the 
VCAA may not retroactively apply to claims or appeals pending 
on the date of its enactment, it stated that it was not 
deciding that question at this time.  See Bernklau v. 
Principi, 291 F. 3d 795 (Fed. Cir. 2002); Dyment v. Principi, 
287 F. 3d 1377 (Fed. Cir. 2002); see also Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In this regard, the Board notes that VAOPGCPREC 11-00 appears 
to hold that the VCAA is retroactively applicable to claims 
pending on the date of its enactment.  Further, the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well as 
to any claim filed before that date but not decided by VA as 
of the date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).


Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 1991).  Therefore, 
for purposes of the present case, the Board will assume that 
the VCAA is applicable to claims or appeals pending before 
the RO or the Board on the date of its enactment.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law.

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  He has been provided with notice of the requirements 
for establishing entitlement to service connection for GERD 
as secondary to service-connected anxiety reaction in the 
January 2000 statement of the case, and the supplemental 
statements of the case issued in July 2000, January 2001, and 
April 2002.  

Furthermore, with regard to notice the Board points out that 
in the January 2001 supplemental statement of the case, the 
RO specifically addressed the VCAA.  The supplemental 
statement of the case informed the veteran of the pertinent 
provisions of the VCAA, including the VA's duty to assist in 
obtaining evidence, and what evidence must show for 
entitlement.  He was advised of evidence he could submit 
himself or to sufficiently identify evidence and if private 
in nature to complete authorization or medical releases so 
that VA could obtain the evidence for him.  

Such notice sufficiently placed the veteran on notice of what 
evidence could be obtained by whom and advised him of his 
responsibilities if he wanted such evidence to be obtained by 
VA.  The RO listed all of the evidence obtained and added to 
the record over the course of the appeal in the January 2001 
and April 2002 supplemental statements of the case.  
Therefore, the veteran has been informed of what VA has done 
to assist the claim.  Also, the letter forwarding the 
supplemental statements of the case included language 
soliciting the veteran's commentary and additional 
information.  Therefore, the duty to notify has been met.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The RO provided the veteran with the criteria of the VCAA and 
adjudicated his claim with this law in mind as shown by the 
January 2001 and April 2002 supplemental statements of the 
case.  

Therefore, the Board finds no prejudice to the veteran in 
proceeding with this case at this time, because the 
procedural actions of the RO are in agreement with and adhere 
to the mandates of this new law with respect to the duty to 
notify and the duty to assist the veteran in the development 
of his claim.  See Bernard v. Brown, 4 Vet. App. 384, 393-394 
(1993).

In light of the above, the Board finds that the duty to 
notify has been satisfied.  38 U.S.C.A. § 5103 (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(codified at 38 C.F.R. § 3.159(b)).

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim, including relevant records 
adequately identified by him as well as authorized by him to 
be obtained.  Also, the veteran was afforded a VA examination 
in November 1998, and he had the opportunity to present 
testimony and evidence during a personal hearing conducted at 
the RO in November 2000.  

The Board notes that file medical opinions addressing the 
disability at issue are on file and, accordingly there is no 
need for obtaining additional medical opinion.

As there are no further indications from the veteran or his 
representative regarding any outstanding evidence, it is 
reasonable to conclude that no further evidence needs to be 
obtained.  Therefore, this is a case in which any further 
attempts to obtain any additional records would be futile, as 
all identified evidence has been obtained and associated with 
the claims folder.  38 U.S.C.A. 5103A (West Supp. 2002); 66 
Fed. Reg. 45620, 45630 (August 29, 2001) (codified at 38 
C.F.R. 3.159(c)). 

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
necessary.  No further assistance to the veteran in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist under both the former law and 
the new VCAA.  38 U.S.C.A. § 5107(a), 5103 and 5103A (West 
Supp. 2002)); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (codified 
at 38 C.F.R. § 3.159).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claim.


Service Connection

The veteran has been diagnosed with hiatal hernia with GERD.  
Therefore, the evidence does reflect a diagnosis of the 
condition that the veteran claims is service-connected.  
However, the evidence does not demonstrate that hiatal hernia 
with GERD was incurred or aggravated during service, or that 
it is secondary to service-connected anxiety reaction.

In this case, the veteran has pointed out that he was treated 
for gastrointestinal complaints during service.  The service 
medical records document the diagnosis and treatment of 
gastroenteritis in 1948.  However, as presented in the 
September 1948 entry, the condition resolved.  In addition, 
the service medical records are devoid of any findings of 
GERD, and as noted, the examination reports were negative for 
findings of a hiatal hernia.  Given this evidence, it is 
reasonable to conclude that there were no complaints or 
diagnoses of gastroesophageal disorders during the veteran's 
active service.  

With respect to the post-service records, they do include the 
veteran's complaints of abdominal pain and conclusions 
linking the veteran's gastrointestinal complaints to his 
anxiety, but are silent with regard to complaints related to 
the esophagus or esophageal disorders such as GERD and/or 
hiatal hernia.  

For instance, a UGI series completed in August 1950, a year 
after the veteran's separation from service, was negative 
with regard to the esophagus.  The first documented 
complaints and diagnosis of hiatal hernia with GERD appear in 
the records dated in the 1990s, many years after the 
veteran's separation from service in 1949.  Therefore, based 
on a longitudinal view of the record, the condition was not 
incurred or aggravated during service.

A review of the veteran's statements and the post-service 
treatment records reflects a reported history of symptoms for 
many years.  Therefore, it can be argued that the reported 
history indicates that the condition dates back to his active 
period of service.  However, in LeShore v. Brown, 8 Vet. 
App. 406 (1995), the CAVC held that medical professionals are 
not competent to transform a lay history, unenhanced by 
medical comment, into competent medical evidence based on 
their status as medical professionals.  Although the veteran 
has reported such a history of symptoms of hiatal hernia with 
GERD, the physicians could only confirm the veteran's 
contention through medical evaluations.  The Board notes that 
although such a history has been noted, there are no definite 
medical opinions dating the onset of the hiatal hernia with 
GERD to the veteran's service.  

Furthermore, the claim of service connection on a secondary 
basis has not been established.  The records show that 
physicians had been looking into physical reasons for the 
condition, rather than psychiatric causes.  For example, in 
February 2000, the physician indicated that the veteran was 
advised that his episodic dysphagia could very well result 
from esophageal dysmotility and esophageal spasm, as the 
stricture in the distal esophagus was not clinically 
considered significant.  

The treatment records do not contain any medical opinions 
linking the veteran's hiatal hernia with GERD to his service-
connected anxiety reaction.  The only medical opinions of 
record, which address the possible connection between anxiety 
and the gastrointestinal disability at issue, appear in the 
November 1998 VA examination report.


In November 1998, the VA examiner determined that the 
service-connected anxiety disorder did not cause the 
veteran's GERD, and that the physical conditions had more of 
an effect on the anxiety disorder.  The VA psychiatrist 
confirmed this conclusion, and noted that physical 
manifestations other than GERD have been associated with the 
anxiety disorder.  Both examiners acknowledged a review of 
the claims folder.  Therefore, given the fact that both 
examiners had an opportunity to review the entire record, as 
well as interview and examine the veteran, the Board places 
greater weight on these opinions.  

Given the opinions of record regarding the diagnosis and 
causes of the veteran's hiatal hernia with GERD, it is 
reasonable to conclude that it has not been related to his 
service, and has not been related to his service-connected 
anxiety disability on a direct basis or on the basis of 
aggravation.  Questions involving the diagnosis and etiology 
or onset of disease require diagnostic skills and are within 
the realm of medical experts.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  In this case, the medical evidence is 
devoid of the requisite medical opinions to establish 
entitlement to service connection on a direct, or secondary 
basis.  There is no basis to predicate a grant of service 
connection for a chronic acquired gastrointestinal disorder 
such as peptic ulcer disease on a presumptive basis.

The only remaining evidence in support of the claim consists 
of lay assertions.  However, as medical expertise is required 
in this instance, the veteran is not competent to comment on 
a medical matter.  See Espiritu, supra.

Based on the above, the Board finds the preponderance of the 
evidence is against the claim of entitlement to service 
connection for hiatal hernia with GERD on a direct or 
secondary basis.  In reaching this decision the Board 
considered the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hiatal hernia with 
GERD, to include as secondary to service connected anxiety 
reaction, is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

